Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Claims 1, 9,17,25,33,36,39,43 have been amended. Claims 5-6, 13-14, 21-22, 29-30 have been cancelled. New claims 47-58 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 was filed after the mailing date of the notice of allowance on 9/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 7-12, 15-20, 23-28, 31-58 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record failed to teach or disclose transmitting or receiving, a signal by using at least the first beam when a first preset duration starting from a first time point expires, wherein the first time point is an uplink slot (y) in which the terminal sends an acknowledgement (ACK) message for the beam configuration information; the signal by using a second beam corresponding to the first beam. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAHEL GUARINO/Primary Examiner, Art Unit 2631